Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 3/31/20 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 2, the recitation “in a form on of” should be re-written.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

Claim(s) 11, , 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (2015/0274200 A1).
Nakamura et al. (2015/0274200 A1) shows the following:
11. An actuator of a steering system comprising: a housing [10](2), a spindle drive being arranged in the housing (2) which comprises an axially movable spindle [44](5) that engages with a spindle nut [21](6) mounted in a fixed position, the spindle having at least one fastening end [43](8, 9), at least one bearing journal [20](10, 11) being arranged and being able to move in the housing (2)[via 24], the at least one bearing journal [20]being connected to the at least one fastening end (8, 9) of the spindle (5), with at least one joint connection component [connection between 43 and 44](3, 4) which is arranged outside the housing (2) and being connected to the at least one bearing journal [bearing 20 is connected vi nut and spindle](10, 11), and the at least one bearing journal (10, 11, 110, 111) having a constriction (110v, 111v) that forms a flexible zone (122). [23 and 24 are flexible and ride in a constricted groove]
13. The actuator according to claim 11, wherein the flexible zone (122) of the at least one bearing journal (10, 11, 110) is either outside or inside a slide bearing (12, 13) of the housing (2). [23 and 24 are radially outside the bearing.
15. The actuator according to claim 11, wherein the constriction (110v, 111v) is in a form one of an all-round groove (122r), a furrow and a notch (105a). [23 and 24 ride in a circumferential groove]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2015/0274200 A1).
Nakamura et al. shows the claimed invention except for the use in the rear axle of a vehicle.
It would have en obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the steering system of Nakamura et al. in the rear axle since the mechanism of moving tires to steer is independent of the axle the steering system is placed.

Allowable Subject Matter
Claim 21 is allowed.

Claims 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658